Title: To James Madison from Ebenezer Stocker, 30 November 1801
From: Stocker, Ebenezer
To: Madison, James


Respected Sir,Newburyport November 30th 1801
An Article of the Treaty with France, stating, that all Vessels captured after September 1800 should be restored or paid for; and the Government having directed that Information of all cases of Spoliation, should be lodged with them: I am induced to enclose you the papers of the Brigne. Hannah and the Brigne Nathaniel, which were captured after that period, and as no notice has been made public, where application is to be made for this property; I presume it to be proper that these papers should be lodged in your Office.
If any Information can be communicated, which will direct me how to proceed in these cases, it will be gratefully acknowledged by Very respectfully sir Your most Obedient & humble servant

Ebenezer Stocker
for the underwriters & owners

P. S. Will you please to mention, if the Captures, by French Cruizers: prior to the Treaty, will be noticed.
 

   RC (DNA: RG 76, France, French Spoliation Claims, box 5). In a clerk’s hand, signed by Stocker. Enclosures not found.


   Joshua Carter, owner of the Hannah—which was captured 25 Oct. 1800 and carried into Puerto Rico where most of its cargo was sold for the benefit of its captors, allegedly before adjudication—claimed the value of the ship, cargo, and freight as $11,755.28. The Nathaniel, owned by David Coffin, was chartered by Stocker and several others. Captured 12 Nov. 1800 by the French privateer Liberté, it was cast away and lost off Cape Samaná, Saint-Domingue; the total value of this claim was $24,000 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:550).


   Ebenezer Stocker (ca. 1753–1816) was a master mariner and shipowner in Newburyport, Massachusetts. Forming a partnership with William Farris to engage in the West India trade, he became one of the wealthiest merchants in Newburyport and was prominent in business and civic affairs. His partnership with Farris suffered severe losses during the Quasi-War with France and was dissolved shortly after the war’s conclusion (Benjamin W. Labaree, Patriots and Partisans: The Merchants of Newburyport, 1764–1815 [Cambridge, Mass., 1962], pp. 217–18; Boston Columbian Centinel, 18 Dec. 1816).

